Title: From Thomas Jefferson to Elias Vanderhorst, 11 May 1792
From: Jefferson, Thomas
To: Vanderhorst, Elias


          
            Sir
            Philadelphia May 11. 1792.
          
          I have just recieved a letter from Mr. Cathalan of Marseilles informing me had sent by the same vessel to Baltimore 4. casks containing 100. olive trees, and a cask of caper plants. Mr. Sterret, who happened to be then setting out for Baltimore promised to send them off immediately to Charleston. I have taken the liberty of having them addressed to you as President of the Agricultural society. These trees, as well as those sent before are of the best kind of Provence olive, and were intended to furnish slips for ingrafting. I do not know how it happens that Mr. Cathalan has not sent the olive berries for sowing in order to raise stocks, which he was desired to do, this being the quickest way of getting into a large stock.
          I cannot help taking the liberty of suggesting to the society the expediency of adopting some plan of employing a common labourer at Marseilles to raise plants, and to go annually with them himself through the canal of Languedoc to Bordeaux to see them himself put on board a vessel for Charleston, with a quantity of the olive berries, then return to Marseilles to renew his operations. The whole expence might be 50. guineas a year, and continued for 7. years would fill your state with this the most valuable of the productions of the earth. Mr. Cathalan, our Consul at Marseilles, would employ a proper person, and superintend his operations, and I should with infinite pleasure contribute any thing I could towards setting the plan into operation. I have the honor to be with great respect Sir Your most obedt. & most humble servt.,
          
            Th: Jefferson
          
        